DETAILED ACTION
	Claims 1-2, 6-9, and 13-20 are pending.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 

Applicant’s representative amended claim 1 (and, similarly claims 8 and 16 to further recite “…the closed gland groove comprising a fixed back slope and a wall that are both integrally formed in the mandrel body and form the annular recess…”. In reference to the teachings of Themig, Applicant’s representative states that “…the frustoconical guide surfaces 36 and the actuating member 38 of Themig are not integrally formed in the mandrel body. If either of these components were integrally formed in the mandrel body to form a closed gland groove, the system of Themig would no longer be operable to compressively load and then radially expand the packing element 14 or to radially translate the back-up rings 16, 18 into engagement with the constraining wall 24”. Examiner respectfully notes that the keyword “integrally” is broad in nature in light of the instant application’s specification. The argument relies on far too narrow of a definition for such a term, and to require it be read that way would be improperly importing limitations from the instant application’s specification into the claims. Examiner notes that the expression “integral” has a somewhat broad connotation and is not necessarily restricted to a one-piece article. In re Kohno, 55 CCPA 998, 391 F.2d 959, 157 USPQ 275 (CCPA 1968). Additionally, the term "integral" is sufficiently broad as to embrace constructions united by such means as fastening and welding. In re Hotte (CCPA) 177 USPQ 326. With that being said, the fixed back slope and wall are shown to be both “integrally” formed in the mandrel body, forming the annular recess, as shown in at least figures 1-2.

Furthermore, Applicant’s representative states that the “Michael Victor Kaiser does not overcome the deficiencies of Themig. Michael Victor Kaiser also does not teach or suggest "the closed gland groove comprising a fixed back slope and a wall that are both integrally formed in the mandrel body and form the annular recess as claimed”. The Office Action relies on Michael Victor Kaiser as teaching "swaging", and thus does not assert that Michael Victor Kaiser teaches a closed gland as previously claimed nor as presently amended. Indeed, Michael Victor Kaiser teaches a smooth outer diameter on a casing tubular.” Additionally, Applicant’s representative states that “Because Michael Victor Kaiser teaches only a smooth outer diameter of the casing joint side wall 9, Applicant respectfully submits that like Themig, Michael Victor Kaiser also fails to teach or suggest “the closed gland groove comprising a fixed back slope and a wall that are both integrally formed in the mandrel body and form the annular recess”, as claimed”. 
Firstly, Examiner respectfully notes that the term “closed gland groove’ is broad in nature in light of the instant application’s specification, in which Applicant’s representative fails to introduce support within the arguments from the instant application’s specification. The Examiner acknowledges that this is a broader interpretation than Applicant’s. However, Examiners are not only allowed to apply broad interpretations, but are required to do so, as it reduces the possibility that the claims, once issued, will be interpreted more broadly than is justified. MPEP §2111. Patentability is determined by the “broadest reasonable interpretation consistent with the specification” (MPEP §2111), not the narrowest reasonable interpretation. And, Applicant does not have an explicit lexicographical statement in line with MPEP §2111.01 subsection IV requiring a specific interpretation of the relevant phrases which forces the examiner to interpret them only one way. Furthermore, the argument relies on far too narrow of a definition for such a term, and to require it be read that way would be improperly importing limitations from the instant application’s specification into the claims. With that being said, Examiner gave its broadest reasonable interpretation and pointed towards the figures 1-2 of Themig to teach the “closed gland groove’ within the mandrel body 12, which comprises a plurality of elements therein, such as, but not limited, to elements 12, 14, 16.
Secondly, in response to Applicant's representative’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). With that being said, Examiner respectfully notes that the coupling of a ring via swaging, such as taught in the teachings of Michael Victor Kaiser, would not destroy or teach away from the teachings of Themig, as rather it would be considered as a simple substitution of a known way of coupling ring(s) to a tubing string since Michael Victor Kaiser expressly teaches that swaging ring(s) about tubulars are known alternatives (further supported by MPEP 2143, section I, subsection B).

	Examiner suggests incorporating more claim language (i.e. structural and/or functional) in light of the instant application’s specification to overcome the prior art rejection and advance prosecution, preferably towards an allowance. Examiner is open to discussing potential claim language in light of the instant application’s specification to expedite prosecution.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-2, 6, 8-9, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Themig (US Publication 2013/0192853 A1; herein “Themig”) in view of Michael Victor Kaiser et al. (US Publication 2001/0006109 A1; herein “Michael Victor Kaiser”).

	In regards to claim 1, Themig discloses: A closed gland sealing system (see at least figures 1-2, abstract and paragraphs [0020-0028, 0048-0050]), comprising:
a mandrel body (of at least 12) having a cylindrical outer surface (radially outer surface of at least 12, as shown in at least figures 1-2), wherein a seal mandrel portion (portion comprising at least element 14) of the mandrel body comprises closed gland groove (enclosed longitudinal groove section comprising of at least 14, 16, 18 between the frustoconical surfaces 36, 36a, as shown in at least figures 1-2) comprising an annular recess formed in the mandrel body (the closed gland seal groove is an annular recess that is formed in the mandrel body 12, as shown in light of the longitudinal, cross-section view within at least figures 1-2), and extending radially around the cylindrical outer surface (as shown in at least figures 1-2; Examiner notes that the closed gland groove extends around the cylindrical outer surface of at least 12 to allow for retaining the various therein, such as, but not limited to, elements 14, 16, 18), the closed gland groove comprising a fixed back slope (at least 36, 36a, as shown in at least figures 1-2; Examiner notes that the element(s) comprising at least 36, 36a are fixed in light of the structural assembly of the apparatus; furthermore, at least paragraph [0038] introduces using a lock structure 38a to fix the back slope 36 of the closed gland groove in to place) and a wall that are both integrally formed in the mandrel body and the from the annular recess (longitudinal wall of at least 12 of the closed gland groove adjacent to 14a, as shown in at least figures 1-2; furthermore, Examiner notes that the expression “integral” has a somewhat broad connotation and is not necessarily restricted to a one-piece article. In re Kohno, 55 CCPA 998, 391 F.2d 959, 157 USPQ 275 (CCPA 1968); additionally, the term "integral" is sufficiently broad as to embrace constructions united by such means as fastening and welding. In re Hotte (CCPA) 177 USPQ 326; with that being said, the fixed back slope and wall are shown to be both “integrally” formed in the mandrel body, forming the annular recess, as shown in at least figures 1-2);
a sealing element (at least 14) positioned in, axially retained by, and extending radially around the closed gland groove (at least 14 is shown to be positioned within, axially retained, and extending radially around the closed gland groove, in light of the longitudinal, cross-sectional view as shown in at least figures 1-2); and 
a continuous backup ring (at least 16, 18) positioned proximate the sealing element (at least 14) in the closed gland groove (as shown in at least figures 1-2), the continuous backup ring seated within the closed gland groove (as shown in at least figures 1-2), wherein the continuous backup ring extends radially around the closed gland groove and rides along the back slope as the continuous backup ring expands radially outward from the mandrel body upon activation of the continuous backup ring (as shown in the transitioning from at least figure 1 to figure 2; at least paragraphs [0021-0025] introduces “…as shown in FIG. 2, back-up ring 16 expands radially outwardly to increase the outer radius R and to drive the gripping structure 22 into engagement with the constraining wall and deformable packing element 14 is expanded radially outwardly such that it substantially fills a gap between side wall 16c of the back-up ring, mandrel 12 and constraining wall 24”).
	However, Themig appears to be silent in regards to: the ring swaged into position by reducing a diameter of the ring to be seated.
Nonetheless, the teachings of Michael Victor Kaiser introduces a different way of affixing ring(s) to the outside of pipes/casings. Michael Victor Kaiser discloses: wherein the continuous backup ring is swaged into position by reducing a diameter to be seated (at least paragraphs [0024-0026, 0050, 0056] introduces using a swaging tool to reduce the diameter of a ring about a tubular).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Themig to include the teachings of Michael Victor Kaiser, by modifying the coupling of the backup ring about the tubular as taught by Themig to include for the coupling to be reduced in diameter via a swaging device as taught by Michael Victor Kaiser in light of simple substitution of a known way of coupling ring(s) to a tubing string since Michael Victor Kaiser expressly teaches that swaging ring(s) about tubulars are known alternatives (further supported by MPEP 2143, section I, subsection B). 

	In regards to claim 2, Themig further discloses: wherein the continuous backup ring comprises a continuous metal backup ring (at least paragraph [0019] introduces the back-up ring may include an annular member with a spiral cut extending along at least some portion of the ring's circumference which may radially expand by slipping along the spiral cut; at least paragraph [0048] introduces “…a back-up ring according to this invention is formed of material including metal such as brass, steel, titanium or a polymer filled with metal and has an incomplete ring form, such as by inclusion of an axial or spiral cut”).

	In regards to claim 6, Themig further discloses: wherein a rate at which the continuous backup ring expands decreases as an angle of the back slope increases (as shown in the transitioning as introduced in figures 1-2; at least paragraphs [0021-0025] introduces “…as shown in FIG. 2, back-up ring 16 expands radially outwardly to increase the outer radius R and to drive the gripping structure 22 into engagement with the constraining wall and deformable packing element 14 is expanded radially outwardly such that it substantially fills a gap between side wall 16c of the back-up ring, mandrel 12 and constraining wall 24”; in the absence of more specific details, Examiner notes that the variable rate of expansion can be controlled by a user, in which the ring has the capability of achieving the functionality).

	In regards to claim 8, Themig discloses: A system for use in a wellbore (as shown in at least figures 1-2; at least abstract introduces “A back-up ring assembly for a wellbore packer that acts as an extrusion limiter for a packing element and engages the wellbore bore, also operating as a slip to anchor the packer in place”), comprising:
tubing (at least paragraph [0024] introduces “Mandrel 12 may be a portion of a wellbore string or a tool body”) within the wellbore (as disclosed in at least figures 1-2 and paragraphs [0020-0028, 0048-0050]; at least abstract introduces “A back-up ring assembly for a wellbore packer that acts as an extrusion limiter for a packing element and engages the wellbore bore, also operating as a slip to anchor the packer in place”); and 
a closed gland sealing system (system comprising the enclosed longitudinal groove section between the frustoconical surfaces 36, 36a, as shown in at least figures 1-2) deployed along the tubing (at least paragraph [0024] introduces “Mandrel 12 may be a portion of a wellbore string or a tool body”), wherein the closed gland sealing system includes: 
a mandrel body (of at least 12) having a cylindrical outer surface (radially outer surface of at least 12, as shown in at least figures 1-2), wherein a seal mandrel portion (portion comprising at least element 14) of the mandrel body comprises a closed gland groove (enclosed longitudinal groove section comprising of at least 14, 16, 18 between the frustoconical surfaces 36, 36a, as shown in at least figures 1-2) comprising an annular recess formed in the mandrel body (the closed gland seal groove is an annular recess that is formed in the mandrel body 12, as shown in light of the longitudinal, cross-section view within at least figures 1-2) and extending radially around the cylindrical outer surface (as shown in at least figures 1-2; Examiner notes that the closed gland groove extends around the cylindrical outer surface of at least 12 to allow for retaining the various therein, such as, but not limited to, elements 14, 16, 18), the closed gland groove comprising a fixed back slope (at least 36, 36a, as shown in at least figures 1-2; Examiner notes that the element(s) comprising at least 36, 36a are fixed in light of the structural assembly of the apparatus; furthermore, at least paragraph [0038] introduces using a lock structure 38a to fix the back slope 36 of the closed gland groove in to place) and a wall that are both integrally formed in the mandrel body and form the annular recess (longitudinal wall of at least 12 of the closed gland groove adjacent to 14a, as shown in at least figures 1-2; furthermore, Examiner notes that the expression “integral” has a somewhat broad connotation and is not necessarily restricted to a one-piece article. In re Kohno, 55 CCPA 998, 391 F.2d 959, 157 USPQ 275 (CCPA 1968); additionally, the term "integral" is sufficiently broad as to embrace constructions united by such means as fastening and welding. In re Hotte (CCPA) 177 USPQ 326; with that being said, the fixed back slope and wall are shown to be both “integrally” formed in the mandrel body, forming the annular recess, as shown in at least figures 1-2);
a sealing element (at least 14) positioned in, axially retained by, and extending radially around the closed gland groove (at least 14 is shown to be positioned within, axially retained, and extending radially around the closed gland groove, in light of the longitudinal, cross-sectional view as shown in at least figures 1-2); and 
a continuous backup ring (at least 16, 18) positioned proximate the sealing element (at least 14) in the closed gland groove (as shown in at least figures 1-2), the continuous backup ring to be seated within the closed gland groove (as shown in at least figures 1-2), wherein the continuous backup ring extends radially around the closed gland groove and rides along the back slope as the continuous backup ring expands radially outward from the mandrel body upon activation of the continuous backup ring (as shown in the transitioning from at least figure 1 to figure 2; at least paragraphs [0021-0025] introduces “…as shown in FIG. 2, back-up ring 16 expands radially outwardly to increase the outer radius R and to drive the gripping structure 22 into engagement with the constraining wall and deformable packing element 14 is expanded radially outwardly such that it substantially fills a gap between side wall 16c of the back-up ring, mandrel 12 and constraining wall 24”).
	However, Themig appears to be silent in regards to: the ring swaged into position by reducing a diameter of the ring to be seated.
Nonetheless, the teachings of Michael Victor Kaiser introduces a different way of affixing ring(s) to the outside of pipes/casings. Michael Victor Kaiser discloses: wherein the continuous backup ring is swaged into position by reducing a diameter to be seated (at least paragraphs [0024-0026, 0050, 0056] introduces using a swaging tool to reduce the diameter of a ring about a tubular).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Themig to include the teachings of Michael Victor Kaiser, by modifying the coupling of the backup ring about the tubular as taught by Themig to include for the coupling to be reduced in diameter via a swaging device as taught by Michael Victor Kaiser in light of simple substitution of a known way of coupling ring(s) to a tubing string since Michael Victor Kaiser expressly teaches that swaging ring(s) about tubulars are known alternatives (further supported by MPEP 2143, section I, subsection B). 

	In regards to claim 9, Themig further discloses: wherein the continuous backup ring comprises a continuous metal backup ring (at least paragraphs [0048-0050] introduces a back-up ring according to this invention is formed of material including metal such as brass, steel, titanium or a polymer filled with metal and has an incomplete ring form, such as by inclusion of an axial or spiral cut).

	In regards to claim 13, Themig discloses: wherein a rate at which the continuous backup ring expands decreases as an angle of the back slope increases (as shown in the transitioning as introduced in figures 1-2; at least paragraphs [0021-0025] introduces “…as shown in FIG. 2, back-up ring 16 expands radially outwardly to increase the outer radius R and to drive the gripping structure 22 into engagement with the constraining wall and deformable packing element 14 is expanded radially outwardly such that it substantially fills a gap between side wall 16c of the back-up ring, mandrel 12 and constraining wall 24”; in the absence of more specific details, Examiner notes that the variable rate of expansion can be controlled by a user, in which the ring has the capability of achieving the functionality).

	In regards to claim 14, Themig further discloses: wherein an extrusion gap between the cylindrical outer surface of the mandrel body and the wellbore casing is reduced upon activation of the continuous backup ring (as shown in figures 1-2; at paragraphs [0020-0028, 0048-0050] introduces the back-up rings instead of serving one purpose, both reduce the extrusion gap and also to anchor into the surrounding structure).

	In regards to claim 15, Themig further discloses: wherein the continuous backup ring expands in response to a setting force transferred to the continuous backup ring from the sealing element (as shown in the transitioning from figure 1 to figure 2; at least paragraphs [0021-0025] introduces “…as shown in FIG. 2, back-up ring 16 expands radially outwardly to increase the outer radius R and to drive the gripping structure 22 into engagement with the constraining wall and deformable packing element 14 is expanded radially outwardly such that it substantially fills a gap between side wall 16c of the back-up ring, mandrel 12 and constraining wall 24”).

	In regards to claim 16, Themig discloses: A method (see at least paragraph [0009]), comprising:
deploying a closed gland sealing system (system comprising the enclosed longitudinal groove section between the frustoconical surfaces 36, 36a, as shown in at least figures 1-2) along a production tubing (at least paragraph [0024] introduces “Mandrel 12 may be a portion of a wellbore string or a tool body”) within a wellbore (as disclosed in at least figures 1-2 and paragraphs [0020-0028, 0048-0050]; at least abstract introduces “A back-up ring assembly for a wellbore packer that acts as an extrusion limiter for a packing element and engages the wellbore bore, also operating as a slip to anchor the packer in place”) that is encased with wellbore casing (at least paragraph [0031] introduces “Gripping structures 22 may be selected to dig into a casing surface by 0.010 to 0.030 inch and therefore need only be 0.050 to 0.060 inches high”), wherein the closed gland sealing system includes: 
a mandrel body (of at least 12) having a cylindrical outer surface (radially outer surface of at least 12, as shown in at least figures 1-2), wherein a seal mandrel portion (portion comprising at least element 14) of the mandrel body comprises a closed gland groove (enclosed longitudinal groove section comprising of at least 14, 16, 18 between the frustoconical surfaces 36, 36a, as shown in at least figures 1-2) comprising an annular recess formed in the mandrel body (the closed gland seal groove is an annular recess that is formed in the mandrel body 12, as shown in light of the longitudinal, cross-section view within at least figures 1-2) and extending radially around the cylindrical outer surface (as shown in at least figures 1-2; Examiner notes that the closed gland groove extends around the cylindrical outer surface of at least 12 to allow for retaining the various therein, such as, but not limited to, elements 14, 16, 18), the closed gland groove comprising a fixed back slope (at least 36, 36a, as shown in at least figures 1-2; Examiner notes that the element(s) comprising at least 36, 36a are fixed in light of the structural assembly of the apparatus; furthermore, at least paragraph [0038] introduces using a lock structure 38a to fix the back slope 36 of the closed gland groove in to place) and a wall that are both integrally formed in the mandrel body and form the annular recess (longitudinal wall of at least 12 of the closed gland groove adjacent to 14a, as shown in at least figures 1-2; furthermore, Examiner notes that the expression “integral” has a somewhat broad connotation and is not necessarily restricted to a one-piece article. In re Kohno, 55 CCPA 998, 391 F.2d 959, 157 USPQ 275 (CCPA 1968); additionally, the term "integral" is sufficiently broad as to embrace constructions united by such means as fastening and welding. In re Hotte (CCPA) 177 USPQ 326; with that being said, the fixed back slope and wall are shown to be both “integrally” formed in the mandrel body, forming the annular recess, as shown in at least figures 1-2); 
a sealing element (at least 14) positioned in, and axially retained by, and extending radially around the closed gland groove (at least 14 is shown to be positioned within, axially retained, and extending radially around the closed gland groove, in light of the longitudinal, cross-sectional view as shown in at least figures 1-2); and
a continuous backup ring (at least 16, 18) positioned proximate with the sealing element (at least 14) in the closed gland groove (as shown in at least figures 1-2), the continuous backup ring seated within the closed gland groove (as shown in at least figures 1-2), wherein the continuous backup ring extends radially around the closed gland groove and rides along the back slope as the continuous backup ring expands radially outward from the seal mandrel portion of the mandrel body upon activation of the continuous backup ring (as shown in the transitioning from at least figure 1 to figure 2; at least paragraphs [0021-0025] introduces “…as shown in FIG. 2, back-up ring 16 expands radially outwardly to increase the outer radius R and to drive the gripping structure 22 into engagement with the constraining wall and deformable packing element 14 is expanded radially outwardly such that it substantially fills a gap between side wall 16c of the back-up ring, mandrel 12 and constraining wall 24”); and 
activating the continuous backup ring to reduce an extrusion gap between the cylindrical outer surface of the mandrel body and a seal bore (at paragraphs [0020-0028, 0048-0050] and figures 1-2 introduces the back-up rings instead of serving one purpose, both reduce the extrusion gap and also to anchor into the surrounding structure).
	However, Themig appears to be silent in regards to: the ring swaged into position by reducing a diameter of the ring to be seated.
Nonetheless, the teachings of Michael Victor Kaiser introduces a different way of affixing ring(s) to the outside of pipes/casings. Michael Victor Kaiser discloses: Michael Victor Kaiser discloses: wherein the continuous backup ring is swaged into position by reducing a diameter to be seated (at least paragraphs [0024-0026, 0050, 0056] introduces using a swaging tool to reduce the diameter of a ring about a tubular).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Themig to include the teachings of Michael Victor Kaiser, by modifying the coupling of the backup ring about the tubular as taught by Themig to include for the coupling to be reduced in diameter via a swaging device as taught by Michael Victor Kaiser in light of simple substitution of a known way of coupling ring(s) to a tubing string since Michael Victor Kaiser expressly teaches that swaging ring(s) about tubulars are known alternatives (further supported by MPEP 2143, section I, subsection B). 

	In regards to claim 17, Themig further discloses: wherein activating the continuous backup ring comprises transferring a setting force from the sealing element to the continuous backup ring (as shown in the transitioning from figure 1 to figure 2, in light of compression; at least paragraphs [0021-0025] introduces “…as shown in FIG. 2, back-up ring 16 expands radially outwardly to increase the outer radius R and to drive the gripping structure 22 into engagement with the constraining wall and deformable packing element 14 is expanded radially outwardly such that it substantially fills a gap between side wall 16c of the back-up ring, mandrel 12 and constraining wall 24”).

	In regards to claim 18, Themig further discloses: wherein activating the continuous backup ring comprises increasing pressure forces experienced by the sealing element and the continuous backup ring (as shown in the transitioning from figure 1 to figure 2, in light of compression; at least paragraphs [0021-0025] introduces “…as shown in FIG. 2, back-up ring 16 expands radially outwardly to increase the outer radius R and to drive the gripping structure 22 into engagement with the constraining wall and deformable packing element 14 is expanded radially outwardly such that it substantially fills a gap between side wall 16c of the back-up ring, mandrel 12 and constraining wall 24”).

	In regards to claim 19, Themig further discloses: retracting the continuous backup ring by reducing pressure forces experienced by the sealing element and the continuous backup ring (at least paragraphs [0030-0040] introduces the actuating member 38 can be released to retract the backup ring and unset the packer).

	In regards to claim 20, Themig further discloses: wherein retracting the continuous backup ring causes the continuous backup ring to drop down into the closed gland groove (at least paragraphs [0030-0040] introduces the actuating member 38 can be released to retract the backup ring and unset the packer).

	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Themig (US Publication 2013/0192853 A1; herein “Themig”) in view of Michael Victor Kaiser et al. (US Publication 2001/0006109 A1; herein “Michael Victor Kaiser”) with the teachings of Szarka (US Patent 4,697,640; herein “Szarka”).

	In regards to claim 7, Themig discloses: wherein the seal mandrel portion further comprises recess that extends radially around the seal mandrel portion (as shown in at least figures 1-2).
However, Themig in view of Michael Victor Kaiser appear to be silent in regards to: wherein the seal mandrel portion further comprises a thermal expansion that extends radially around the seal mandrel portion.
Nonetheless, the teachings of Themig and Szarka are of the same field of endeavor and used to solve the same problem, as the downhole apparatus introduced within both the arts are directed to isolating areas within a wellbore. Szarka discloses: wherein the seal mandrel portion (portion comprising at least 40, 42, 44, as shown in at least figure 1A) further comprises a thermal expansion that extends radially around the seal mandrel portion (at least column 1, lines 27-47 and column 5, lines 37-48, introduces the tubing to incorporate thermal expansion).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Themig in view of Michael Victor Kaiser to include the teachings of Szarka, by modifying the seal mandrel portion comprising of a recess which contains the sealing elements taught by Themig in view of Michael Victor Kaiser to include for the seal mandrel portion to include thermal expansion taught by Szarka to allow for sealing the annulus between a tubing string and a well bore in a high temperature environment (column 1, lines 12-17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Patent Examiner, Art Unit 3676